DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendments filed on November 1, 2022 have been entered.
Claims 1, 4-6 have been amended.
Claims 2-3 have been cancelled. 

Response to Arguments
Applicant’s arguments filed on November 1, 2022 have been fully considered but not persuasive. 

Applicant’s argument:
Claim 1 is amended to recite the features of claim 2 and claim3 that "mediating communication between the electronic apparatus and the management apparatus" and "the electronic apparatus communicates with the management apparatus via an information processing apparatus or the electronic apparatus communicates with the management apparatus without intervening the information processing apparatus." (Emphasis added.) That is, the information processing apparatus not only determines a management type and sets a communication path but also mediates communication between the electronic apparatus and the management apparatus. In rejecting claim 2, the Office Action, on page 4, refers to paragraph 0075 of Torii to assert that Torii discloses that the circuitry of the information processing apparatus of claim 1 mediates communication between the electronic apparatus and the management apparatus. With respect to this, Torii discloses in paragraph 0075: 
On the other hand, if communication between the browser 102 and the device 300 is impossible, the device management application 101 acquires information from the device 300 using the protocol, such as SNMPv1, SNMPv3, or Web service, by which the browser 102 can communicate with the device 300 (S21 and S22). Then, the device management application 101 generates the device detail screen (see FIG. 9) and sends the generated screen back to the browser 102 (S23). (Emphasis added) 
As described in the above-noted passage, Torii merely discloses that the device management application generates the device detail screen and sends the generated screen back to the browser if communication between the browser and the device is impossible. 
Applicant respectfully submits that Torii fails to teach mediating communication between the electronic apparatus and the management apparatus because Torii only concerns displaying the information of the device which is unavailable to communicate with the client 200 (i.e., the browser 102), instead of displaying a communication error screen (for example, refer to paragraph 0131 of Torii). Unlike Torii is silent, the claim recites mediating communication between the electronic apparatus and the management apparatus, and detailed features of the communication path set by the circuitry (i.e., the communication path set by the circuitry is a communication path through which the electronic apparatus communicates with the management apparatus via the information processing apparatus or a communication path through which the electronic apparatus communicates with the management apparatus without intervening the information processing apparatus). 
Thus, Torii fails to teach or suggest, at least, "mediating communication between the electronic apparatus and the management apparatus" and "the electronic apparatus communicates with the management apparatus via an information processing apparatus or the electronic apparatus communicates with the management apparatus without intervening the information processing apparatus." (Emphasis added.) As such, claim 1 is allowable over Torii.

Applicant further respectfully submits that Chang et al. fails to compensate for the deficiencies of Torii. Chang et al. relates to managing devices within a distributed data processing system of such as a server provider. Chang et al., for example, in paragraph 0071-0072 and FIG. 2A, discloses establishing a communication among the management server, gateways, and nodes. However, Chang et al. fails to teach setting a communication path based on the determined management type and detailed features of the communication path set by the circuitry (i.e., the communication path set by the circuitry is a communication path through which the electronic apparatus communicates with the management apparatus via the information processing apparatus or a communication path through which the electronic apparatus communicates with the management apparatus without intervening the information processing apparatus).

Examiner’s response to the applicant’s argument:
Examiner respectfully disagrees. Applicant argues that Torri (US 20090193133) does not teach “mediating communication between the electronic apparatus and the management apparatus” without providing any additional details in the claims. However as presented Troii teaches this subject matter  ([0075] Fig. 7 part 2 device detail page display,  if communication between the browser 102 and the device 300 is impossible, the device management application 101 acquires information from the device 300 using the protocol, such as SNMPv1, SNMPv3, or Web service, by which the browser 102 can communicate with the device 300 (S21 and S22). Then, the device management application 101 generates the device detail screen (see FIG. 9) and sends the generated screen back to the browser 102 (S23).)([0082] Fig. 10 Steps S1-8, S1-9)(Fig. 18).  Torii as detailed in here shows in the Fig. 7 how the device management application is mediating between the device and browser. Furthermore Fig. 1 shows that there three devices (Device 100 which has the device management application)(Device 300)(Device 200 which has the browser 102). 
Applicant argues that Torii does not teach "the electronic apparatus communicates with the management apparatus via an information processing apparatus or the electronic apparatus communicates with the management apparatus without intervening the information processing apparatus" without providing additional details in the claim, however as presented Torii teaches this subject matter [0074] If communication between the browser 102 and the device 300 is possible, the device management application 101 sends a redirect request to the browser 102 so as to redirect the browser 102 to the address of the device 300 with which the browser 102 can communicate (S13))([0081] Fig. 10 Step S1-7)([0075] Fig. 7 part 2 device detail page display,  if communication between the browser 102 and the device 300 is impossible, the device management application 101 acquires information from the device 300 using the protocol, such as SNMPv1, SNMPv3, or Web service, by which the browser 102 can communicate with the device 300 (S21 and S22). Then, the device management application 101 generates the device detail screen (see FIG. 9) and sends the generated screen back to the browser 102 (S23).)([0082] Fig. 10 Steps S1-8, S1-9)(Fig. 18),. 

Applicant argues that Chang does not teach the subject matters “relates to managing devices within a distributed data processing system of such as a server provider”, and “setting a communication path based on the determined management type and detailed features of the communication path set by the circuitry” without providing additional details in the claims. However as presented here the applicant fails to add this subject matter “relates to managing devices within a distributed data processing system of such as a server provider” if supported from the specification of the instant application in the claim, therefore the examiner is silent regarding this subject matter. 
Furthermore, Torri in view of Chang teaches this subject matter “setting a communication path based on the determined management type and detailed features of the communication path set by the circuitry” (Chang)([0071-0072] the target is ultimately known within the DKS space using traditional network values, i.e. a specific network address and a specific protocol identifier. An action object is generated on behalf of an application to resolve the network location of an endpoint. The action object asks the NEL service to resolve the network address and define the route to the endpoint in that network. an EndpointAddress object; a fully decoded NetworkAddress object; and a string representing the IP address of the IP endpoint. In combination with the action objects, the NEL service determines which gateway to use to reach a particular resource.)([0102-0107] Fig. 6A)


Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV
Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).

Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, and 5-6 are rejected under 35 U.S.C. 103 as being un-patentable over Torii (“Torii”, US 20090193133 A1) hereinafter Torii, in view of Chang et al.  (”Chang”, US 20020124094 A1) hereinafter Chang. 

Regarding claim 1, Torii teaches an information processing apparatus communicable with an electronic apparatus according to a plurality of protocols, the information processing apparatus comprising circuitry configured to ([0042-0045] Fig. 1 device 300 is an electronic apparatus, device 100 is an information processing apparatus)([0014][0020][0068] different protocols are used such as SNMP v1, SNMP v2, IP4, IP6)([0017] network device management apparatus communicably connected to a device and a client apparatus on a network,):
identify a particular protocol supported by the electronic apparatus among the plurality of protocols ([0017] to identify a communication protocol used by the client apparatus, identify a communication protocol used by the device) ([0014][0020][0068] different protocols are used such as SNMP v1, SNMP v2, IP4, IP6);
determine a management type based on the identified particular protocol ([0007] DHCP for IPv4, IPv6)([0010] accessing the device using web-server)([0072] Web server is management type, through http); and
set a communication path through which the electronic apparatus communicates with a management apparatus ([0015-0019] send an address for connection to the device to the client apparatus, when the determination unit determines that communication between the client apparatus and the device is possible.) ([0083-0085] Fig. 10 )([0094] Fig. 11)([0060] Fig. 1 LAN)
mediate communication between the electronic apparatus and the management apparatus ([0075] Fig. 7 part 2 device detail page display,  if communication between the browser 102 and the device 300 is impossible, the device management application 101 acquires information from the device 300 using the protocol, such as SNMPv1, SNMPv3, or Web service, by which the browser 102 can communicate with the device 300 (S21 and S22). Then, the device management application 101 generates the device detail screen (see FIG. 9) and sends the generated screen back to the browser 102 (S23).)([0082] Fig. 10 Steps S1-8, S1-9)(Fig. 18),
wherein the communication path set by the circuitry is a communication path through which the electronic apparatus communicates with the management apparatus via the information processing apparatus or a communication path through which the electronic apparatus communicates with the management apparatus without intervening the information processing apparatus ([0074] If communication between the browser 102 and the device 300 is possible, the device management application 101 sends a redirect request to the browser 102 so as to redirect the browser 102 to the address of the device 300 with which the browser 102 can communicate (S13))([0081] Fig. 10 Step S1-7)([0075] Fig. 7 part 2 device detail page display,  if communication between the browser 102 and the device 300 is impossible, the device management application 101 acquires information from the device 300 using the protocol, such as SNMPv1, SNMPv3, or Web service, by which the browser 102 can communicate with the device 300 (S21 and S22). Then, the device management application 101 generates the device detail screen (see FIG. 9) and sends the generated screen back to the browser 102 (S23).)([0082] Fig. 10 Steps S1-8, S1-9)(Fig. 18),.


Torri does not explicitly teach set a communication path through which the electronic apparatus communicates with a management apparatus based on the determined management type, however
Chang teaches set a communication path through which the electronic apparatus communicates with a management apparatus based on the determined management type ([0071-0072] the target is ultimately known within the DKS space using traditional network values, i.e. a specific network address and a specific protocol identifier. An action object is generated on behalf of an application to resolve the network location of an endpoint. The action object asks the NEL service to resolve the network address and define the route to the endpoint in that network. an EndpointAddress object; a fully decoded NetworkAddress object; and a string representing the IP address of the IP endpoint. In combination with the action objects, the NEL service determines which gateway to use to reach a particular resource.)([0102-0107] Fig. 6A)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Torii in view of Chang in order to set a communication path based on management type because it would be advantageous for the network management system to provide a methodology for monitoring the status of endpoints using a variety of protocols and provide flexible platform independent scheme for network management tasks in high distributed system.

Regarding claim 5, claim 5 can be rejected with the same reasoning as claim 1.
Regarding claim 6, claim 6 can be rejected with the same reasoning as claim 1



Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable over Torii (“Torii”, US 20090193133 A1) hereinafter Torii, and Chang et al.  (”Chang”, US 20020124094 A1) hereinafter Chang, in view of SENGUPTA et al. (“SENGUPTA”, US 20150236899 A1) hereinafter SENGUPTA. 

Regarding claim 4, Torii and Chang teach the information processing apparatus of claim 1, 
Torii further teaches wherein the circuitry acquires a plurality of pieces of model information respectively from a plurality of electronic apparatuses including the electronic apparatus, the plurality of pieces of model information respectively indicating types of the plurality of electronic apparatuses ([0069] Fig. 6, Device List, Devices X, Y, Z and A, their addresses, and the product names associated with each device)([0065-0068] Fig. 5, Device Information  Acquisition, 507 Device Information storing section), and
Torii and Chang do not explicitly teach registers the plurality of pieces of model information of the plurality of electronic apparatuses in the management apparatus, however
SENGUPTA teaches registers the plurality of pieces of model information of the plurality of electronic apparatuses in the management apparatus ([0028] Fig. 1 The management server 100 may be connected to an object server 102 via network 110 for downloading management objects (“MMOBs”) stored in an object database 175 managed by the object server 102, management apparatus is 100, Object server 102 is the information processing apparatu, network devices 111, 112, 113 are the electronic apparatuses)([0032-0035] Fig. 2 the information about the network device comprises information identifying the make of the network device (i.e., information identifying the manufacturer of the network device and/or information identifying the trade name of the network device) and/or information identifying the model of the network device.)([0010] information about the network device (e.g., information identifying the make and/or model of the network device))

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Torii and Chang in view of SENGUPTA to register model information and types of the network devices because it would be more efficient and low cost solutions to manage and operate multiple network devices in more complex, serviceability and operability environments. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444